 Case 1:20-cv-00404-MN Document 31-1 Filed 03/22/21 Page 1 of 1 PageID #: 711




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

TOM HUSSEY PHOTOGRAPHY, LLC,

                 Plaintiff,
          v.                                        C.A. No. 20-404-MN

BDG MEDIA, INC.,

                 Defendant.


                                    [PROPOSED] ORDER


          IT IS HEREBY ORDERED, this _____ day of ______________, 2021, that so much of

Defendant BDG Media, Inc.’s Motion to Dismiss Plaintiff’s Complaint or, in the Alternative, to

Transfer Venue to the Southern District of New York (DI 27), as seeks transfer of this action to

the Southern District of New York pursuant to 28 U.S.C. § 1404(a) is GRANTED based on

Plaintiff’s assent to the requested transfer. Defendant’s Motion to Dismiss Plaintiff’s Amended

Complaint shall be addressed by the Court in the Southern District of New York following transfer.



                                                        _________________________________
                                                             The Honorable Maryellen Noreika
                                                              United States District Court Judge




DM2\13924895.1
